      Case 4:20-cv-01525-YGR Document 46 Filed 10/14/20 Page 1 of 7




 1   MAYER BROWN LLP
     A. JOHN P. MANCINI (pro hac vice)
 2   jmancini@mayerbrown.com
     OLENA V. RIPNICK-O’FARRELL (pro hac vice)
 3   oripnick-ofarrell@mayerbrown.com
     1221 Avenue of the Americas
 4   New York, NY, 10020-1001
     Telephone: (212) 506-2500
 5   Facsimile: (212) 262-1910

 6   GRAHAM (GRAY) BUCCIGROSS (SBN 234558)
     gbuccigross@mayerbrown.com
 7   Two Palo Alto Square, Suite 300
     3000 El Camino Real
 8   Palo Alto, CA 94306-2112
     Telephone: (650) 331-2000
 9   Facsimile: (650) 331-2060

10
     Attorneys for Defendants Google LLC
11   and YouTube LLC

12
                                  UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14
15
     MARK MAHON,                                CASE NO. 4:20-cv-01525-YGR
16
                     Plaintiff,                 RELATED CASES:
17                                                  2020-cv-01523
           v.                                       2020-cv-01525
18                                                  2020-cv-01527
     YOUTUBE LLC, et al.,                           2020-cv-01530
19                                                  2020-cv-01534
20                   Defendants.                DEFENDANTS’ REPLY IN SUPPORT OF
                                                THEIR MOTION TO DISMISS
21                                              PLAINTIFF’S SECOND AMENDED
                                                COMPLAINT PURSUANT TO FED. R.
22                                              CIV. P. 12(B)(6)
23                                              Hearing Date: November 3, 2020
24                                              Time: 2:00 p.m.
                                                Courtroom: Courtroom 1, 4th Floor
25                                              Judge: Hon. Yvonne Gonzalez Rogers

26
27
28

                                                 REPLY ISO DEFENDANTS’ MOTION TO DISMISS
                                                                 CASE NO. 4:20-cv-01525-YGR
       Case 4:20-cv-01525-YGR Document 46 Filed 10/14/20 Page 2 of 7




 1                                                  TABLE OF CONTENTS

 2                                                                                                                                     Page

 3   I.     PRELIMINARY STATEMENT ....................................................................................... 1
 4   II.    ARGUMENT ..................................................................................................................... 1
            A.   Mahon’s Conclusory Allegations of Copyright Infringement Remain
 5               Deficient ................................................................................................................. 1
 6   III.   CONCLUSION .................................................................................................................. 4

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       i
                                                                           REPLY ISO DEFENDANTS’ MOTION TO DISMISS
                                                                                           CASE NO. 4:20-cv-01525-YGR
       Case 4:20-cv-01525-YGR Document 46 Filed 10/14/20 Page 3 of 7




 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                   Page(s)
 3   Cases
 4   Ashcroft v. Iqbal,
 5      556 U.S. 662 (2009) ...................................................................................................................3

 6   Blazhiev v. Ubisoft Toronto Inc.,
        No. 17-cv-07160-EMC, 2018 WL 3417481 (N.D. Cal. July 13, 2018) ....................................3
 7
     Loos v. Immersion Corp.,
 8      762 F.3d 880 (9th Cir. 2014) .....................................................................................................3
 9   Zucco Partners, LLC v. Digimarc Corp.,
        552 F.3d 981 (9th Cir. 2009) .....................................................................................................4
10
11   Statutes, Rules and Regulations

12   Fed. R. Civ. P. 12(b)(6)................................................................................................................1, 4

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         ii
                                                                              REPLY ISO DEFENDANTS’ MOTION TO DISMISS
                                                                                              CASE NO. 4:20-cv-01525-YGR
          Case 4:20-cv-01525-YGR Document 46 Filed 10/14/20 Page 4 of 7




 1              Defendants Google LLC and its wholly owned subsidiary YouTube LLC (collectively,

 2   “Google”) by and through their undersigned counsel, submit this Reply Memorandum of Law In

 3   Support of Their Motion to Dismiss Plaintiff’s Second Amended Complaint Pursuant to Fed. R.

 4   Civ. P. 12(b)(6).       For the reasons stated in Google’s opening brief and this reply brief,

 5   Defendants respectfully request that the Court dismiss the Second Amended Complaint (“SAC”)

 6   in its entirety, with prejudice.

 7                          MEMORANDUM OF POINTS AND AUTHORITIES
 8   I.         PRELIMINARY STATEMENT
 9              The Court should dismiss the SAC. Mahon’s claim of copyright infringement largely
10   relies on facts and evidence concerning Mahon’s long history with various third parties. Those
11   facts have nothing to do with any act of alleged infringement by Google.
12              The few allegations that do relate to Google fail to state a claim. Mahon’s “new”
13   allegations consist of conclusory statements based on the same set of facts that the Court has
14   already concluded fail to state a claim under the Copyright Act. Mahon cannot salvage his
15   deficient pleading with such conclusory and cumulative assertions. The facts contained in the
16   SAC still allege only that “the alleged act of infringement took place extraterritorially.” (Dkt. 41
17   at 26.).
18              Accordingly, the Court should dismiss the SAC in its entirety, with prejudice.
19   II.        ARGUMENT
20              A.     Mahon’s Conclusory Allegations of Copyright Infringement Remain
                       Deficient
21
22              The Court has already once concluded that Mahon’s allegations of copyright

23   infringement do not state a claim against Google, because they fail to plausibly show any

24   domestic act of infringement. Neither Mahon’s conclusory amendments nor his opposition alter

25   the landscape.

26              Google’s Motion explains that Mahon still pleads no facts plausibly showing that Google

27   engaged in any act of infringement in the United States. In opposition, Mahon points to “nine

28   occasions” where the SAC purportedly states a plausible claim “[s]upported by [e]vidence.”

                                                        1
                                                            REPLY ISO DEFENDANTS’ MOTION TO DISMISS
                                                                            CASE NO. 4:20-cv-01525-YGR
       Case 4:20-cv-01525-YGR Document 46 Filed 10/14/20 Page 5 of 7




 1   (Opp’n at 8-9). But the substance of those allegations—and all of the evidentiary support—are

 2   repeated from his dismissed FAC.

 3          For example, Mahon alleged in the deficient FAC that Visual Data copied the Film in

 4   California, and that those copies, which were “created in the State of California,” were acquired

 5   by Defendants. (Dkt. 16, FAC at ¶ 33). The FAC also alleged that Entertainment One received

 6   rights to the Film from Mainsail, and then “authorized giving it to ‘Google and other digital

 7   platforms.’” Id. at ¶ 36. And both complaints allege that the Film was available on Google Play

 8   in Europe. Id. at ¶ 32; SAC at ¶ 32. Thus, Mahon’s “new” allegations that, following Visual

 9   Data’s copying of the Film, “subsequent distribution deals were done with technology companies

10   in California and the United States, including with Defendants,” (SAC at ¶ 33), and that Mainsail

11   “provided the illicit/counterfeit copies to Entertainment One et al. who subsequently provided

12   them to Defendants and/or other distributors” (SAC at ¶ 50), merely rehash his old, inadequate

13   pleading.

14          The same is true of Mahon’s allegation that “[o]n February 10, 2020, California-based

15   Google identified Entertainment One at their North American office, as the Google provider of

16   the Motion Picture.” (SAC at ¶ 50). The actual correspondence (which Mahon attached to his

17   FAC in the Alphabet case, and refers only to the Google Play the service accused in that case)

18   merely confirms that the Film was made available “under license from Entertainment One.” Case

19   No. 4:20-cv-1530, Dkt. 16-5, FAC Ex. 41. That adds nothing to Mahon’s previous allegation that

20   Entertainment One “authorized giving [the Film] to ‘Google.’” (Dkt. 16, FAC at ¶ 36). Nor does

21   his reliance on old evidence (from a separate case) showing that Google provided Mahon with

22   the contact information of an Entertainment One employee. See Case No. 4:20-cv-1530, Dkt. 16-

23   5, FAC Ex. 41.

24          Mahon also relies heavily on receipts from his own rentals of the Film on YouTube. But

25   those receipts, which were attached to the deficient FAC, merely show that Film was purchased

26   abroad, and that the payment (in Euros) was processed in Ireland. (Mot. at 5). Mahon now

27   latches on to fine print in the receipts stating “©[2016 / 2019] YouTube LLC 901 Cherry Ave,

28   San Bruno, CA 94066.” (SAC at ¶ 32). But the inclusion of YouTube’s corporate headquarters

                                                    2
                                                        REPLY ISO DEFENDANTS’ MOTION TO DISMISS
                                                                        CASE NO. 4:20-cv-01525-YGR
         Case 4:20-cv-01525-YGR Document 46 Filed 10/14/20 Page 6 of 7




 1   address in the general copyright notice contained in YouTube’s rental receipts sheds no light on

 2   any fact related to the distribution of the Film.

 3           In a similar vein, Mahon attaches to his opposition brief a printout of a bank statement

 4   purportedly containing records of his 2016 rental of the Film on YouTube, arguing that it

 5   supports his allegation that Google exported the Film. Mahon’s reliance on materials outside the

 6   pleadings is procedurally improper.1 But his bank statement adds no relevant information in any

 7   event. It is substantially identical to the bank statement attached to his FAC (from his 2019 rental

 8   of the Film). Neither says anything pertinent about the rentals, stating only: “POS GOOGLE

 9   *YouT.” (Dkt. 45-2; see Dkt. 16-5 at p. 159, FAC Ex. 33 (“POS GOOGLE YouTu”)).

10           Accordingly, although the SAC now includes conclusory statements that Google

11   “exported” the Film, it includes no new facts to render that statement plausible. Mahon

12   previously alleged that Defendants “produced, reproduced, distributed, sold for profit and

13   publicly displayed Plaintiff’s copyright protected work with unauthorized derivatives that

14   stemmed from the State of California.” (Dkt. 16, FAC at ¶ 48). Mahon now simply adds the

15   word “exported” to that laundry list of accused activity, without pleading any facts about how or

16   when that exportation allegedly occurred. (SAC at ¶ 50). But conclusory assertions alone cannot

17   support a cause of action; Mahon must instead plead facts establishing a plausible claim. See

18   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A pleading that offers ‘labels and conclusions’ or

19   ‘a formulaic recitation of the elements of a cause of action will not do.’”); Blazhiev v. Ubisoft

20   Toronto Inc., No. 17-cv-07160-EMC, 2018 WL 3417481, at *7 (N.D. Cal. July 13, 2018)

21   (holding that allegation that defendants “used and are using Plaintiff’s copyright work” was

22   conclusory and lacking the factual content needed to state an infringement claim). Because

23   Mahon relies on the same set of facts that show only that the “alleged act of infringement took

24   place extraterritorially,” (Dkt. 41 at 26), he has not stated a claim for copyright infringement.2

25           The Court should accordingly dismiss Plaintiff’s copyright infringement claim in its

26   1
       Mahon also improperly attaches three other new exhibits to his opposition brief. See Dkt. No.
27   45-1.
     2
        Mahon’s request for jurisdictional discovery is misplaced. Google’s motion raises no
28   jurisdictional arguments. It is instead directed to whether Mahon has pleaded that Google took
     any act that could subject it to liability under the Copyright Act.
                                                         3
                                                             REPLY ISO DEFENDANTS’ MOTION TO DISMISS
                                                                             CASE NO. 4:20-cv-01525-YGR
       Case 4:20-cv-01525-YGR Document 46 Filed 10/14/20 Page 7 of 7




 1   entirety, with prejudice. See, e.g., Loos v. Immersion Corp., 762 F.3d 880, 890-91 (9th Cir. 2014)

 2   (affirming dismissal without leave to amend where “Plaintiff ‘essentially re-pled the same facts

 3   and theories’ in his amended complaint”); Zucco Partners, LLC v. Digimarc Corp., 552 F.3d

 4   981, 1007 (9th Cir. 2009) (“[W]here the plaintiff has previously been granted leave to amend and

 5   has subsequently failed to add the requisite particularity to its claims, ‘[t]he district court’s

 6   discretion to deny leave to amend is particularly broad.’”).

 7   III.   CONCLUSION

 8          For the foregoing reasons, Google respectfully requests that the Court dismiss the SAC,

 9   with prejudice, pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim

10   upon which relief can be granted.

11
     DATED: October 14, 2020                        MAYER BROWN LLP
12
                                                    By: /s/ A. John P. Mancini
13                                                  MAYER BROWN LLP
14                                                  A. JOHN P. MANCINI
                                                    jmancini@mayerbrown.com
15                                                  OLENA V. RIPNICK-O’FARRELL
                                                    oripnick-ofarrell@mayerbrown.com
16                                                  1221 Avenue of the Americas
                                                    New York, NY, 10020-1001
17                                                  Telephone: (212) 506-2500
                                                    Facsimile: (212) 262-1910
18                                                  GRAHAM (GRAY) BUCCIGROSS (234558)
19                                                  gbuccigross@mayerbrown.com
                                                    Two Palo Alto Square, Suite 300
20                                                  3000 El Camino Real
                                                    Palo Alto, CA 94306-2112
21                                                  Telephone: (650) 331-2000
                                                    Facsimile: (650) 331-2060
22
23                                                  Attorneys for Defendants Google LLC and
                                                    YouTube LLC
24
25
26
27
28
                                                      4
                                                          REPLY ISO DEFENDANTS’ MOTION TO DISMISS
                                                                          CASE NO. 4:20-cv-01525-YGR
